Citation Nr: 1618889	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation beyond August 31, 2007, based on the need for convalescence following surgery associated with the service-connected mild anterior cruciate ligament laxity of the left knee, status post patella dislocation on July 26, 2007. 

2.  Entitlement to an extension of a temporary total evaluation beyond January 31, 2008, based on the need for convalescence following surgery associated with the service-connected mild anterior cruciate ligament laxity of the left knee, status post patella dislocation on July 26, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1986 to October 1990. This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in June 2008 by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The RO assigned a temporary 100 percent evaluation effective July 26, 2007, based on surgical treatment for the left knee necessitating convalescence.  Following the period of convalescence, a 10 percent disability evaluation was assigned effective September 1, 2007.  The RO also continued a 10 percent rating for the service-connected residuals, upper thoracic strain.  In August 2008, the Veteran disagreed with the period of convalescence and the 10 percent evaluation following convalescence, as well as the continued 10 percent for her thoracic strain. 

In January 2009, the RO granted service connection for myofascial pain syndrome of the cervical spine and assigned a noncompensable rating effective from July 2008.  The Veteran filed a notice of disagreement with the initial rating assigned in February 2009.   A statement of the case was issued in June 2009 addressing all these issues, temporary total evaluation for surgery requiring convalescence; 10 percent for the left knee following convalescence period; 10 percent for thoracic strain; and noncompensable evaluation for cervical spine myofascial pain syndrome.  In her July 2009 substantive appeal, the Veteran indicated that she was only appealing entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for greater than one month.  As such, this is the only matter remaining on appeal and for which the Board currently has jurisdiction.  38 C.F.R. § 20.302(b). 

The issue of entitlement to an extension of a temporary total rating, based on the need for convalescence following the July 26, 2007, surgery, beyond an initial period of six months, is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's left knee arthroscopy and partial medial meniscectomy performed on July 26, 2007, required convalescence for a period of six months. 


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating through January 31, 2008, based on the need for convalescence following the Veteran's left knee arthroscopy and partial medial meniscectomy performed on July 26, 2007, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an extension of a temporary total rating based on convalescence due to left knee arthroscopy and partial medial meniscectomy performed on July 26, 2007.  In August 2008, the Veteran claimed that the temporary total evaluation for convalescence should have been for the eight months that she was not able to return to work.  In July 2009, she then claimed that she should have been granted a temporary total evaluation for four months for the month she was granted and three extra months, due to deep venous thrombosis developed as a result of her left knee surgery.  During her February 2016 hearing before the Board, the Veteran again argued her period of convalescence should have been longer as she was on bed rest and restricted from working, even part-time until March 2008.  

A temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above.  38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six-month temporary total disability rating may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

"Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran underwent left knee arthroscopy and partial medial meniscectomy performed on July 26, 2007.  In the June 2008 rating decision, a temporary total evaluation based on surgery necessitating convalescence was assigned to the Veteran's left knee from July 26, 2007, the date of the surgery, to August 31, 2007.  Following the period of convalescence, a 10 percent disability evaluation was assigned effective September 1, 2007.  

As noted, temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following the treatment that led to convalescence.  Here, the surgery occurred on July 26, 2007.  Thus, the RO essentially granted a temporary total as of the date of the surgery, and pursuant to these provisions, granted a one month period of convalescence, beyond that.  38 C.F.R. § 4.30(a)(1).

For the reasons stated below, the Board finds that an extension of the total disability rating to a period of six months of convalescence beyond the treatment at issue, for surgery with severe postoperative residuals, is warranted.  Notably, the Veteran developed a deep venous thrombosis following left knee surgery and was hospitalized from August 7, 2007, to August 16, 2007.  A May 2008 VA examiner found the left lower extremity deep venous thrombosis was related to her left knee arthroscopy and partial medial meniscectomy.  The examiner reasoned that short orthopedic procedures involving the knee joint can cause deep venous thrombosis in patients with other additional risk factors for thrombosis, including age above 40 years, immobility after procedure, and inherited and acquired hypercoagulable states.  

In an August 2009 letter, K. C., D.O., indicated that the Veteran's underlying antiphospholipid syndrome, in conjunction with the orthopedic surgery and immobility lead to the deep venous thrombosis.  Dr. C. further noted the Veteran had trouble bearing weight since the deep venous thrombosis, which lead to mobility issues that complicated her recovery from knee surgery.  Dr. C. stated the Veteran used crutches a few months after her surgery and deep venous thrombosis, but did not recall the exact date when she stopped using crutches.  Dr. C. released the Veteran to part-time work in January 2008, though in this instance, the Veteran did not return to work but instead went back to school.  

While the Veteran has asserted that she should have been awarded a longer period of convalescence as she was on bed rest, VA outpatient treatment records dated prior to this Dr. C.'s letter, particularly between August 2007 and the May 2008, show the Veteran was routinely leaving her home.  The Veteran at times sought weekly chiropractic treatment for her back and neck at VA Central Texas Health Care System and she was also routinely seen by providers at the anticoagulation clinic.  Thus, the Veteran was clearly not bed-ridden.  Dr. C.'s letter indicates that while the Veteran used crutches for a "few" months after the surgery and deep venous thrombosis, the exact date she stopped was unknown.  Chiropractic notes do not specify the use of crutches and regularly noted there was no observed distress, antalgic posture, or gait.  Finally, although the Veteran claims she was restricted from working, even part-time until March 2008, Dr. C.'s letter indicates that she was released to part-time work in January 2008 even though the Veteran opted to enroll in school full-time.  

Nevertheless, the Veteran's incapacity to work after surgery must be taken into account.  The Board finds that the evidence is at least in equipoise and shows that the Veteran's July 26, 2007, left knee surgery resulting in deep venous thrombosis necessitated at least six months of convalescence following surgery, until she was released to part-time work in January 2008.  See 38 C.F.R. § 4.30(a), (b)(1); see Seals, 8 Vet. App. at 296-97; Felden, 11 Vet. App. at 430.  As the specific date in January was not provided, the Board is affording the Veteran all reasonable doubt and granting an extension of a temporary total rating from September 1, 2007, through January 31, 2008.  As stated above, requests for further extensions of one or more months, up to six months, past the allowed six months under the Rating Schedule, must be approved by the Veterans Service Center Manager and therefore cannot be adjudicated by the Board at this time.  See 38 C.F.R. § 4.30(b)(2).  Accordingly, the Veteran's request for a further extension of a temporary total rating based on convalescence is addressed in the remand portion of this decision.


ORDER

An extension of temporary total rating based on convalescence following left knee surgery, from September 1, 2007, to January 31, 2008, is granted, subject to the laws and regulations governing monetary awards.

REMAND

While the Board has granted the extension of temporary total rating based on convalescence following left knee surgery, from September 1, 2007, to January 31, 2008, this does not represent the maximum extension time period available.  As such, this issue remains in appellate status, particularly where, as here, the Veteran has asserted at one time that she was entitled to a temporary total evaluation for at least eight months.  

Pursuant to 38 C.F.R. § 4.30(b)(2), the question of whether the Veteran is entitled to an additional extension of her temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of one to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).

Accordingly, the case is remanded for the following actions:
 
1.  The RO must forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following left knee surgery in July 2007 under 38 C.F.R. § 4.30(b).  
 
 2. Thereafter, the issue of entitlement to an extension beyond the initial period of a temporary total rating due to convalescence following left knee surgery in July 2007 must be adjudicated under 38 C.F.R. § 4.30(b).  If the benefit sought is not granted to the fullest extent, or to the Veteran's satisfaction, the Veteran and her representative must be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if in order.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


